DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-13 and 15-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. [US 2015/0065121].
Regarding Claim 1, Gupta teaches “A control apparatus comprising: at least one memory storing instructions, and” as “The information processing system comprises a memory ” [¶0005]
“at least one processor configured to execute the instructions to;” as “and a processor that is communicatively coupled to the memory.” [¶0005]
“receive, from a first analysis apparatus configured to perform machine learning using communication logs collected from a communication apparatus in order to generate a learning model, statistical information about each of the communication logs and information about the learning model; and” as “The data analyzer 202 of the adaptive monitoring manager 132 utilizes this input as a training dataset for one or more machine learning operations. Based on these learning operations the adaptive monitoring manager 132 identifies normal operating characteristics/attributes (e.g., behavior) for the network 102 as a whole and/or for one or more of its network elements. The learning operations can be performed for a plurality of different operating characteristics such as (but not limited to) traffic rates experienced by the network/elements/users; congestion occurrences/rates experienced by the network/elements/users; failure occurrences/rates experienced by the network/elements/users; signal strength and other quality indication observed by the network/elements/users; and/or the like.” [¶0028]
“determine a second analysis apparatus to which the information about the learning model is applied based on the statistical information.” as “The adaptive monitor 132, at step 408, receives a second set of network data such as (but not limited to) call detail records generated for the wireless communication network 102. The adaptive monitor 132, at step 410, determines, from the second set of network data that has been received, if the at least one operating characteristic corresponds to the baseline. ” [¶0046]
Regarding Claim 2, Gupta teaches “the at least one processor is further configured to execute the instructions to receive, from the second analysis apparatus, statistical information about communication logs used when the second analysis apparatus performs machine learning, and” as “ If the result of this determination is negative, the adaptive monitor 132, at step 312, determines if a current rate of failures indicated by the received set of CDRs and/or network data exceeds a failure threshold. If the result of this determination is positive, the adaptive monitor 132, at step 314, increases the rate and type of metrics logged by the NMS 126. If the result of this determination is negative, the adaptive monitor 132, at step 316, determines if any anomalous behavior has been detected based on a comparison of the information within the received set of CDRs and/or network data and the historical set of CDRs 134 and/or historical set of network data 130.” [¶0044]
“determine, when a result of a comparison between the statistical information received from the first analysis apparatus and the statistical information received from the second analysis apparatus satisfies a predetermined reference, the second analysis apparatus to be an analysis apparatus to which the information about the learning model is applied.” as “ If the result of this determination is negative, the adaptive monitor 132, at step 316, determines if any anomalous behavior has been detected based on a comparison of the information within the received set of CDRs and/or network data and the historical set of CDRs 134 and/or historical set of network data 130. If the result of this determination is positive, the adaptive monitor 132, at step 318, increases the rate and type of metrics logged by the NMS 126. If the result of this determination is negative, the control flow returns to step 304 where the thresholds are updated based on the received set of CDRs and/or network data.” [¶0044]
Claim 7 is reciting same set of limitations as Claim 1 for an analysis apparatus and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim 9 is reciting same set of limitations as Claim 1 for a communication system and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim 10 is reciting same set of limitations as Claim 2 for a communication system and anticipated by Gupta under the same rationale of anticipation of claim 2.
Claim 11 is reciting same set of limitations as Claim 1 for a data processing method and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim 12 is reciting same set of limitations as Claim 2 for a data processing method and anticipated by Gupta under the same rationale of anticipation of claim 2.
Claim 13 is reciting same set of limitations as Claim 1 for a data transmission method and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim 15 is reciting same set of limitations as Claim 1 for a computer readable medium storing a program and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim 16 is reciting same set of limitations as Claim 2 for a computer readable medium storing a program and anticipated by Gupta under the same rationale of anticipation of claim 2.
Claim 17 is reciting same set of limitations as Claim 1 for a computer readable medium storing a program and anticipated by Gupta under the same rationale of anticipation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [US 2015/0065121] in view of Maruhashi [US 2018/0096247].
Claim 3 is rejected over Gupta and Maruhashi.
Gupta does not explicitly teach wherein the information about the learning model includes an item of each of the communication logs, attribute information of each of the communication logs, the generated learning model, and an error rate of the learning model.
However, Maruhashi teaches “wherein the information about the learning model includes an item of each of the communication logs, attribute information of each of the communication logs, the generated learning model, and an error rate of the learning model.” as “As part of a machine learning process, training labels are determined for communication  
logs collected in different unit periods. Each training label indicates a desired (correct) output value that the neural network is expected to output when a communication log is given as its input dataset.” [¶0070]
Gupta and Maruhashi are analogous arts because they teach machine learning techniques to analyze performance logs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gupta and Maruhashi before him/her, to modify the teachings of Gupta to include the teachings of Maruhashi with the motivation of with the optimized neural network, the supervisory server 100 detects time periods in which suspicious communication took place. [Maruhashi, ¶0047]
Claim 4 is rejected over Gupta and Maruhashi.
Gupta teaches “wherein the at least one processor is further configured to execute the instructions to, when the error rate is lower than a predetermined threshold, determine to apply, to the second analysis apparatus, the item of each of the communication logs and the attribute information of each of the communication logs that have been used to generate the learning model associated with the error rate.” as “ If the result of this determination is negative, the adaptive monitor 132, at step 312, determines if a current rate of failures indicated by the received set of CDRs and/or network data exceeds a failure threshold. If the result of this determination is positive, the adaptive monitor 132, at step 314, increases the rate and type of metrics logged by the NMS 126. If the result of this determination is negative, the adaptive monitor 132, at step 316, determines if any anomalous behavior has been detected based on a comparison of the information within the received set of CDRs and/or network data and the historical set of CDRs 134 and/or historical set of network data 130. ” [¶0044]
Claim 5 is rejected over Gupta and Maruhashi.
Gupta teaches “wherein the error rate of the learning model is a result of comparing a result derived by using the learning model with each of the communication logs.” as “determines if any anomalous behavior has been detected based on a comparison of the information within the received set of CDRs and/or network data and the historical set of CDRs 134 and/or historical set of network data 130.” [¶0044]
Claim 8 is rejected over Gupta and Maruhashi under the same rationale of rejection of Claim 3.
Claim 14 is rejected over Gupta and Maruhashi under the same rationale of rejection of Claim 3.
Claim 18 is rejected over Gupta and Maruhashi under the same rationale of rejection of Claim 3.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132